George Howard, Jr., Special Justice, concurring in part, dissenting in part. I concur in the reversal of the trial court’s judgment in behalf of Farm Bureau Mutual Insurance Company of Arkansas, but I dissent to remanding the case for entry of judgment in favor of appellant, Employers Mutual Liability Insurance Company of Wisconsin. I believe the case should be remanded for trial in order to develop fully the unresolved factual issues readily apparent facially from the stipulation of the facts between the parties. It is true the parties concluded the alleged stipulation by asserting “As there is no factual question to be decided, the sole question to be determined by the Court is that of whether exclusion (d) above negated coverage to Arkansas Kraft and its employee, Thomas Lee, for injuries sustained by Drew Kissire, an employee of Jim Dixon.” However, it is incumbent upon the trial court, in considering a motion for summary judgment, to search the record in order to determine if there is only an issue of law involved. Other than the date of the accident in which Wallace Kissire sustained his injuries and the admission that Kissire was an employee of Jim Dixon, the stipulation cast a cloud of doubt, indeed it is so arguable, as to whether Kissire’s injuries were proximately caused by the negligence of Thomas C. Lee, employee of Arkansas Kraft Corporation, and further, whether Lee had permission from Jim Dixon to use Dixon’s vehicle as an employee of Arkansas Kraft Corporation, or was merely a borrowed employee. This Court has emphasized that one of the objects of the motion for summary judgment is to dispose of litigation on motion where the facts are not disputed and the law can be applied to them. Ashley v. Eisele, 247 Ark. 281, 445 S.W. 2d 76. In Aetna Life Insurance Company v. Spencer, 182 Ark. 496, 32 S.W. 2d 310, this Court held: “Contracts of insurance should receive a reasonable construction so as to effectuate the purpose for which they are made. In cases where the language used is ambiguous, it should be construed in favor of the insured because the policy is written on forms prepared by the insurer. Of course, legal effect should be given to all the language used, and the object to be accomplished by the contract should be considered in interpreting it.” (Emphasis Added) What the contracting parties intend and the purposes to be accomplished are not covered by the stipulation. Moreover, the record is void of any expression from Jim Dixon, Farm Bureau’s insured, as to his understanding of the scope and coverage of the policy involved. It is well established that the rule that insurance contracts are to be construed against the insurer is purely a rule of construction which comes into play as an aid to construction only when, after using all other effort to ascertain the intention of the parties, the contract is yet ambiguous as to which of two things was intended — one favorable to the insurer and the other to the insured. It is not at all a rule to be used in seeking a meaning favorable to the insured. It is the last straw moving the scale which has been left uncertain by an ambiguity. Aetna Life Insurance Company v. Spencer, supra; see also: Gulf Refining Insurance Co., et al v. Home Indemnity Co. of New York, 78 F. 2d 842. For the reasons discussed above, I would remand this case for trial in order to develop the unsettled issues of fact involved.